Fourth Court of Appeals
                                San Antonio, Texas
                                    December 21, 2016

                                   No. 04-16-00575-CR

                                   Ciarra PLEASANT,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 14, Bexar County, Texas
                                  Trial Court No. 387732
                       The Honorable Susan Skinner, Judge Presiding


                                      ORDER


       The court reporter’s notification of late record is hereby GRANTED. Time is extended
to January 16, 2017. NO FURTHER EXTENSIONS WILL BE ALLOWED.




                                                 _________________________________
                                                 Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court